TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00632-CV



In re Kameron D. Johnson


In the Matter of J.L.O.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-20,956, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E

PER CURIAM

This is a contempt proceeding ancillary to J.L.O.'s appeal from a juvenile
delinquency proceeding.  The subject of this proceeding is Kameron D. Johnson, appellant's
counsel.
The time for filing appellant's brief in this cause was extended twice on counsel's
motion.  On March 1, 2002, in granting the second motion, this Court entered an order directing
counsel to tender a brief on appellant's behalf no later than March 25, 2002.  Counsel failed to
file a brief as ordered.  On April 3, 2002, counsel filed a third motion for an extension of time,
requesting an additional thirty days to file appellant's brief.  Although in our order granting
counsel's second request we stated that no further extensions would be granted, in the interest of
justice we will grant counsel's third request and extend the deadline to file appellant's brief until
April 19, 2002.
Therefore, it is hereby ordered that Kameron D. Johnson shall appear in person
before this Court on April 24, 2002, at 8:30 a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the
March 1 order of this Court.  This order to show cause will be withdrawn and Kameron D.
Johnson will be relieved of his obligation to appear before this Court as above ordered if the Clerk
of this Court receives appellant's brief by April 19, 2002.
It is ordered April 5, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Do Not Publish